Citation Nr: 0701899	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-11-721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1992.

This matter comes to the Board of Veterans Appeals (Board) 
from an October 2004 rating decision of the Winston-Salem, NC 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity, but does not 
result in occupational and social impairment, with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

A letter dated in June 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The VCAA letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claim for service 
connection for PTSD be granted.  In an October 2004 rating 
decision, the RO granted service connection for PTSD and the 
issue on appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  As stated above, the RO awarded 
service connection for PTSD and assigned an initial 30 
percent disability rating effective May 2004 (date of claim).  
Therefore, the VCAA letter served its purposes in that it 
provided section 5103(a) notice of the claimant; and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 30 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a February 2005 statement 
of the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in September 
2004.  38 C.F.R. § 3.159(c)(4).  In addition, subsequent 
private medical records were received.  

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Post-Traumatic Stress Disorder

In May 2004, the veteran filed a request to open a claim for 
service connection for PTSD.  According to notes from his 
private physician, J.C.L., M.D., dated September 2004, the 
veteran states that he served in an infantry unit in Vietnam, 
and that "he and his fellow soldiers came under enemy fire 
on numerous occasions."  The report also states that, while 
in Vietnam, the veteran witnessed the deaths of fellow 
soldiers and others.  The veteran later served in Iraq and 
Kuwait during the Gulf War.  He was awarded the National 
Defense Medal, Bronze Star Medal, the Vietnam Service Medal, 
and the Combat Infantryman's Badge.

The private medical report from September 2004 concludes that 
the veteran has chronic, severe PTSD.  According to the 
report, "[the veteran] reports chronic and severe post-
traumatic stress disorder symptoms.  These symptoms include 
frequent intrusive thoughts, nightmares, flashbacks, distress 
at exposure to triggers which remind him of past trauma, 
avoidance of conversations about past service, estrangement 
and detachment from others, restricted affect, severe sleep 
disturbance, irritability and anger outbursts, concentration 
and memory problems, hypervigilance, and exaggerated startle 
response."  The report notes that the veteran avoids crowds, 
prefers to spend his free time alone at home, and keeps his 
back against the wall at all times.  The report indicates 
that the veteran also has depressed mood, thoughts of death, 
crying spells, panic symptoms including palpitations, and 
auditory hallucinations.  His mental status evaluation 
revealed that the veteran was cooperative with normal dress 
and normal speech.  He had an anxious and depressed mood with 
restricted affect.  His thought process was linear, and there 
were no hallucinations, delusions, or suicidal or homicidal 
thoughts.  The report concludes by stating, "Because of this 
service-connected post-traumatic stress disorder, [the 
veteran] is severely compromised in his ability to sustain 
social relationships.  He is also severely compromised in his 
ability to sustain work relationships.  Therefore, I consider 
him permanently disabled."  Ultimately, the veteran's 
private physician assigned the veteran a global assessment of 
function (GAF) score of 35.

Subsequently, the veteran was afforded a VA examination in 
late September 2004.  According to the examination report, 
"The veteran presented in casual clothing, good grooming, 
and personal hygiene.  Interpersonally, he was alert and 
cooperative."  Further, the veteran's eye contact, 
mannerisms, and facial expression were within normal limits, 
and the quality of mood observed was "euthymic with full 
affect."  The examiner noted that the veteran had been 
working at the Department of Corrections for 12 years, where 
he works 40 hours per week.  According to the veteran, his 
employers do not think that he gets along well with other 
people.  Although he reported being talked to a number of 
times on the job, he had never been "written up" for his 
attitude.  It was noted that the veteran had been married 
once for 35 years.

The veteran's mental status evaluation notes that his speech 
and thought processes are normal, with no disturbance in 
memory or concentration during the interview.  The veteran 
indicated that he got lost on the way to the examination, and 
that he gets lost occasionally.  For example, "if he is 
meaning to go to the grocery store, he will windup [sic] at 
the mall and forget where he is going."  The VA examiner 
stated that the veteran did meet the current diagnostic 
criteria for post-traumatic stress disorder."  The veteran 
related that he woke several times during the night, having 
nightmares two times on average, which occurred four times 
per week.  He avoided thinking about Vietnam stressors.  He 
felt detached from others and experienced emotional numbing.  
He also had angry outbursts, irritability, and poor 
concentration.  The veteran denied vegetative signs and 
symptoms of depression.   He indicated that he often spent 
time alone, wandering aimlessly.  He revealed that he has had 
no friends since his service in Vietnam.  The veteran related 
that he did have thoughts to harm himself and others at 
times, but he denied any current suicidal or homicidal 
ideation.  The last ideation occurred several weeks prior to 
his VA examination.  It was noted that the veteran was 
working 40 hours per week and, if not at work, he spent time 
alone in his yard or in his den.  He reported that he would 
go to the store if he needed something and that his wife and 
daughter assisted him when necessary.  He managed his 
activities of daily living, without problems.  His GAF was 
58.  

In January 2005, the veteran was afforded another private 
examination by J.C.L., who noted that the veteran was taking 
medication.  He did not have any side effects.  Mental status 
examination revealed that the veteran was cooperative.  His 
dress was normal.  His speech was normal.  His mood was 
anxious.  His affect was restricted, but his thought process 
was linear.  There were no hallucinations or delusions.  
There was no current suicidal or homicidal ideation.  
Judgment and insight were fair.  Supporting clinical records 
were submitted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

In the present case, the veteran has been assigned a 30 
percent rating for PTSD.  The veteran meets the criteria for 
a 50 percent rating, but no higher.  

There is a conflict in the GAF scores.  Based on the GAF 
scores, the veteran's impairment due to PTSD has ranged from 
mild to more than serious although as noted, a GAF score is 
not dispositive of the rating to be assigned.  

The Board finds that the private examiners and the VA 
examiner are all medical professionals and, thus, competent 
to evaluate the veteran.  There is disparity in the medical 
reports with regard to the GAF scores.  However, the 
examiners all performed adequate psychiatric evaluations and 
testing.  The testing was all performed within a short period 
of time.  However, there is consistency in the mental status 
examinations.  The private physician indicated that the PTSD 
was severe with regard to social relationships and 
relationships at work.  The VA examiner also noted problems 
with social interactions at work.  Further, the mental status 
examination on all of the medical reports showed that the 
veteran was cognitively intact.  

The veteran had restricted affect, but his speech was normal.  
He reported some panic symptoms.  He did not have difficulty 
in understanding complex commands, impaired judgment or 
impaired abstract thinking.  However, his mood was depressed.  
It was shown that he had difficulty in establishing and 
maintaining effective work and social relationships.  
Overall, the Board finds that the evidence more nearly 
approximates the criteria for a 50 percent rating.  

However, a 70 percent rating is not warranted.  The veteran 
does not have suicidal ideation.  He does not exhibit any 
obsessional rituals which interfere with routine activities.  
His speech is not intermittently illogical, obscure, or 
irrelevant.  He does not have near-continuous panic or 
depression affecting the ability to function independently.  
He is able to maintain his own finances and work full-time.  
While he has some impaired impulse control problems, he does 
not have spatial disorientation or neglect of personal 
appearance and hygiene.  The veteran is working full-time, 
and has been for many years, with the same employer.  As 
such, difficulty in adapting to stressful circumstances 
including work or a worklike setting is not shown.  He has 
difficulty in establishing and maintaining effective work and 
social relationships, but does not have an inability to 
establish and maintain effective relationships.  He has been 
married to one person for many years.  He has a relationship 
with his daughter.  He has had some negative interactions at 
work, but not to the level where disciplinary action has been 
necessary.  As such, an inability to maintain effective 
relationships has not been shown although certainly there is 
impairment.  

Accordingly, the evidence supports a higher rating of 50 
percent for PTSD.  


ORDER

An initial 50 percent rating for PTSD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


